DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application
This office Action is in response to Applicant's Application filled on 01/30/2020. Claims 1-9 are pending for this examination. 

Oath/Declaration
The oath or declaration filed on 01/30/2020 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/29/2020 and 01/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 3, The instant claims recites limitation “a pn junction diode that utilizes a rectification property of the pn junction.” is not clear because a rectification property of the pn junction is not defined. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.
Regarding Claim 4, The instant claims recites limitation “an anode electrode that forms a Schottky junction with the n-type semiconductor layer to utilize the rectification property of the Schottky junction” is not clear because how utilize the rectification property of the Schottky junction is not defined. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject  Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.
Regarding Claim 7, The instant claims recites limitation “a pn junction diode that utilizes a rectification property of the pn junction” is not clear because how utilizes a rectification property of the pn junction is not defined. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.
Regarding Claim 8, The instant claims recites limitation “an anode electrode that forms a Schottky junction with the n-type semiconductor layer to utilize the rectification property of the Schottky junction” is not clear because utilize the rectification property of the Schottky junction is not defined. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al ( US 2014/0217469 A1; hereafter Sasaki)  in view of  Oda et al ( US 2017/0179249 A1; hereafter Oda).

    PNG
    media_image1.png
    402
    597
    media_image1.png
    Greyscale

Regarding claim 1, Sasaki disclose a diode, comprising: 
an n-type semiconductor layer comprising an n-type Ga203-based single crystal (Fig 4, layer 3, Para [ 0029]); and a p-type semiconductor layer (p type substrate 2, Para [ 0030]) comprising a p-type semiconductor (p type substrate 2), wherein the n-type semiconductor layer (Fig 4, n-type layer 3, Para [ 0029]) and the p-type semiconductor layer (p type substrate 2, Para [ 0030])  form a pn junction (Fig 4, region 3/2 interface has  pn junction).
But, Sasaki does not disclose explicitly semiconductor in which a volume of an amorphous portion is higher than a volume of a crystalline portion. 
In a similar field of endeavor, Oda discloses semiconductor in which a volume of an amorphous portion is higher than a volume of a crystalline portion (Para [0084] discloses same materials Nickel oxide. Thus same materials provide same features such as amorphous portion is higher than a volume of a crystalline portion). 
Since Sasaki and Oda are both from the similar field of endeavor, and schottky barrier diode, the purpose disclosed by Oda would have been recognized in the pertinent art of SUGIURA. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Sasaki in light of Oda teaching “semiconductor in which a volume of an amorphous portion is higher than a volume of a crystalline portion (Para [0084] discloses same materials Nickel oxide. Thus same materials provide same features such as amorphous portion is higher than a volume of a crystalline portion)” for further advantage such as to provide to excellent schottky characteristics in semiconductor device. The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).

Regarding claim 2, Sasaki and Oda disclose the diode according to claim 1, Oda further disclose wherein the p-type semiconductor comprises NiO (Para [0084]).  
Since Sasaki and Oda are both from the similar field of endeavor, and schottky barrier diode, the purpose disclosed by Oda would have been recognized in the pertinent art of Sasaki. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Sasaki in light of Oda teaching “wherein the p-type semiconductor comprises NiO (Para [0084])” for further advantage such as to provide  to excellent schottky characteristics in semiconductor device. The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).

Regarding claim 3, Sasaki and Oda disclose the diode according to claim 1, Sasaki further disclose comprising a pn junction (Fig 4, region 3/2 interface has pn junction) diode that utilizes a rectification property of the pn junction (Fig 4, Para [0029-0035]). 

Regarding claim 4, Sasaki and Oda disclose the diode according to claim 1, Sasaki further disclose wherein the diode comprises a Schottky barrier diode that comprises an anode electrode (electrode 31, Para [0068, 0091], made with pt) that forms a Schottky junction with the n-type semiconductor layer to utilize the rectification property of the Schottky junction (Para [0068]). 

Regarding claim 5, Sasaki and Oda disclose the diode according to claim 4, Sasaki further disclose further comprising a trench junction barrier Schottky structure or a guard ring structure (Fig 4). 

Regarding claim 6, Sasaki and Oda disclose the diode according to claim 4, Sasaki further disclose wherein a portion of the anode electrode (31) in contact with the n-type semiconductor layer (3).
But, Sasaki does not disclose explicitly anode electrode comprises Fe, Cu, Mo or W.
In a similar field of endeavor, Oda discloses anode electrode comprises Fe, Cu, Mo or W. (Para [0088]).
Since Sasaki and Oda are both from the similar field of endeavor, and discloses schottky barrier diode, the purpose disclosed by Oda would have been recognized in the pertinent art of Sasaki. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Sasaki in light of Oda teaching “anode electrode comprises Fe, Cu, Mo or W. (Para [0088])” for further advantage such as to provide to excellent schottky characteristics in semiconductor device. The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).

Regarding claim 7, Sasaki and Oda disclose the diode according to claim 2, Sasaki further disclose comprising a pn junction diode that utilizes a rectification property of the pn junction (Fig 4, region 3/2 interface has pn junction)   

Regarding claim 8, Sasaki and Oda disclose the diode according to claim 2, Sasaki further disclose wherein the diode comprises a Schottky barrier diode that comprises an anode electrode  ( electrode 31, Para [ 0068]) that forms a Schottky junction with the n-type semiconductor layer to utilize the rectification property of the Schottky junction  ( Para [ 0068]). 

Regarding claim 9, Sasaki and Oda disclose the diode according to claim 5, Sasaki further disclose wherein a portion of the anode electrode (electrode 31, Para [0091]) in contact with the n-type semiconductor layer (3).
But, Sasaki does not disclose explicitly anode electrode comprises Fe, Cu, Mo or W.
In a similar field of endeavor, Oda discloses anode electrode comprises Fe, Cu, Mo or W. (Para [0088]).
Since Sasaki and Oda are both from the similar field of endeavor, and discloses schottky barrier diode, the purpose disclosed by Oda would have been recognized in the pertinent art of Sasaki. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Sasaki in light of Oda teaching “anode electrode comprises Fe, Cu, Mo or W. (Para [0088])” for further advantage such as to provide to excellent schottky characteristics in semiconductor device. The applicant is reminded, in this regard, that it has been held In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898